 



STOCK OPTION AGREEMENT
(Non-Qualified Stock Option to Director)
PURSUANT TO
SAVIENT PHARMACEUTICALS, INC.
AMENDED AND RESTATED 2004 INCENTIVE PLAN
* * *
     NON-QUALIFIED STOCK OPTION AGREEMENT made as of [DATE] between SAVIENT
PHARMACEUTICALS, INC., a Delaware corporation (the “Company”), and [NAME], a
member of the Board of Directors of the Company (the “Optionee”).
WITNESSETH:
     WHEREAS, the Company desires, by affording the Optionee an opportunity to
purchase shares of its Common Stock, $.01 par value per share (the “Common
Stock”), as hereinafter provided, to carry out the purpose of the Company’s
Directors’ Compensation Plan and the Amended and Restated 2004 Incentive Plan
(together, the “Plan”):
     NOW THEREFORE, in consideration of the premises and of the mutual covenants
and agreements hereinafter contained, the parties hereto mutually covenant and
agree as follows:
     1. Grant of Option. The Company hereby grants to the Optionee a
non-qualified stock option to purchase all or any part of an aggregate of number
shares of Common Stock (such number being subject to adjustment as provided in
Paragraph 6) on the terms and conditions hereinafter set forth (the “Option”).
     2. Purchase Price. The purchase price of the shares of Common Stock
issuable upon exercise of the Option (the “Option Price”) shall be $price per
share, which is not less than one hundred percent (100%) of the fair market
value per share of Common Stock on the date hereof. Payment shall be made in
cash, by certified check or in shares of Common Stock in the manner prescribed
in Paragraph 7 hereof.
     3. Term of Option. The term of the Option shall be for a period of ten
(10) years from the date hereof, subject to earlier termination as provided in
Paragraph 5. The Option is exercisable during its term only in accordance with
the provisions of Exhibit A attached hereto.
     Except as provided in Paragraph 5, the Option may not be exercised unless,
at the time the Option is exercised and at all times from the date it was
granted, the Optionee shall then be and shall have been, a member of the Board
of Directors of the Company.
     4. Nontransferability. The Option shall not be transferable otherwise than
by will or the laws of descent and distribution to the extent provided in
Paragraph 5, and the Option may be exercised, during the lifetime of the
Optionee, only by him. More particularly (but without limiting the generality of
the foregoing), the Option may not be assigned, transferred (except as provided

1



--------------------------------------------------------------------------------



 



above), pledged or hypothecated in any way, shall not be assignable by operation
of law, and shall not be subject to execution, attachment or similar process.
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the Option contrary to the provisions hereof and of the Plan, and the levy of
any execution, attachment, or similar process upon the Option, shall be null and
void and without effect; provided, however, that if the Optionee shall die while
in the employ of the Company or any subsidiary, his estate, personal
representative, or beneficiary shall have the right to exercise the Option to
the extent provided in Paragraph 5.
     5. Termination of Option. If the Optionee shall cease to serve as a member
of the Board of Directors of the Company for any reason other than his death,
then the Option, to the extent that it is exercisable by him at the time he
ceases to be a director of the Company, and only to the extent that the Option
is exercisable as of such time, may be exercised by him within six (6) months
after such time; provided, however, that the Compensation Committee may, in its
sole discretion, determine that he has more than six (6) months from the date he
ceases to be employed by the Company or any subsidiary to exercise the Option.
     If the Optionee shall die while serving as a member of the Board of
Directors of the Company, his estate, personal representative, or beneficiary
shall have the right, subject to the provisions of Paragraph 3, to exercise the
Option (to the extent that the Optionee would have been entitled to do so at the
time of his death) at any time within twelve (12) months from the date of his
death.
     6. Changes in Capital Stock. Upon any readjustment or recapitalization of
the Company’s capital stock whereby the character of the Common Stock shall be
changed, appropriate adjustments shall be made so that the capital stock
issuable upon exercise of the Option after such readjustment or recapitalization
shall be the substantial equivalent of the Common Stock issuable upon exercise
of the Option. In the case of a merger, sale of assets or similar transaction
which results in a replacement of the Common Stock with stock of another
corporation, the Company will make a reasonable effort, but shall not be
required, to replace any outstanding Options granted under the Plan with
comparable options to purchase the stock of such other corporation, or will
provide for immediate maturity of all outstanding Options, with all Options not
being exercised within the time period specified by the Board of Directors being
terminated.
     7. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, the Option may be exercised by written notice to the Company at its
offices at One Tower Center, 14th floor, East Brunswick, New Jersey 08816
(Attention: President), or as otherwise directed by the Company. Such notice
shall state that the Option is being exercised thereby and the number of shares
of Common Stock in respect of which it is being exercised. It shall be signed by
the person or persons so exercising the Option and shall be accompanied by
payment in full of the Option Price for such shares of Common Stock in cash, by
certified check or in shares of Common Stock, provided that such shares of
Common Stock are not subject to any repurchase, forfeiture, unfulfilled vesting
or other similar requirements.
     If shares of Common Stock are tendered as payment of the Option Price, the
value of such shares shall be their fair market value as of the date of
exercise. If such tender would result in the issuance of fractional shares of
Common Stock, the Company shall instead return the balance in cash or by check
to the Optionee. The Company shall issue, in the name of the person or persons
exercising the Option, and deliver a certificate or certificates representing
such shares as soon as

2



--------------------------------------------------------------------------------



 



practicable after notice and payment shall be received.
     In the event the Option shall be exercised by any person or persons other
than the Optionee, pursuant to Paragraph 5, such notice shall be accompanied by
appropriate proof of the right of such person or persons to exercise the Option.
     The Optionee shall have no rights of a stockholder with respect to shares
of Common Stock to be acquired by the exercise of the Option until a certificate
or certificates representing such shares are issued to him. All shares of Common
Stock purchased upon the exercise of the Option as provided herein shall be
fully paid and non-assessable.
     8. Treatment of Options. It is intended that this Option shall not be an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder (the “Code”).
     9. General. The Company shall at all times during the term of the Option
reserve and keep available such number of shares of Common Stock as will be
sufficient to satisfy the requirements of this Agreement, shall pay all original
issue taxes, if any, with respect to the issuance of shares of Common Stock
pursuant hereto and all other fees and expenses necessarily incurred by the
Company in connection therewith, and shall, from time to time, use its best
efforts to comply with all laws and regulations which, in the opinion of counsel
for the Company, shall be applicable thereto.
     10. Representations of Optionee. The Optionee hereby represents that he and
any related persons or entities, within the meaning of Section 425(d) of the
Code, do not own as much as ten percent (10%) of the total combined voting power
of all classes of capital stock of the Company, and in accepting the Option
herein granted to him, agrees to the terms of such Option as of the date hereof.
     11. Notices. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided. Each notice shall be deemed to have been given on the date
it is received. Each notice to the Company shall be addressed to it at its
offices at One Tower Center, 14th floor, East Brunswick, New Jersey 08816
(Attention: President). Each notice to the Optionee or other person or persons
then entitled to exercise the Option shall be addressed to the Optionee or such
other person or persons at the Optionee’s last known address.
     12. Reimbursement of Expenses. If the Optionee is not a citizen or resident
of the United States, the Optionee, as a condition hereof, agrees to reimburse
the Company at its request for any foreign exchange premiums or license,
transfer taxes or similar sums of money payable outside the United States by the
Company in connection with the exercise of the Option under this Agreement.
     13. Incorporation of Plan. Notwithstanding the terms and conditions herein,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan. A copy of the Plan has been delivered to the Optionee and is hereby
incorporated by reference. In the event of any discrepancy or inconsistency
between the terms and conditions of this Agreement and of the Plan, the terms
and conditions of the Plan shall control.
     14. Continuance of Service. The granting of the Option is in consideration
of the Optionee’s

3



--------------------------------------------------------------------------------



 



continuing service to the Company; provided, however, nothing in this Agreement
shall confer upon the Optionee the right to continue in the service of the
Company or any subsidiary.
     15. Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation and Stock Option Plan Committee shall be final and
conclusive.
     16. Enforceability. This Agreement shall be binding upon the Optionee, his
estate, his personal representatives and beneficiaries.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
exercised by its officer thereunto duly authorized, and the Optionee has
hereunto set his hand all as of the day and year first above written.

            SAVIENT PHARMACEUTICALS, INC.
      By:           Authorized Officer                OPTIONEE
            Name        Address:           

4



--------------------------------------------------------------------------------



 



         

EXHIBIT A
TO
STOCK OPTION AGREEMENT
     The Option is exercisable during its term only in accordance with the
following:

          Number of Months From Date of Option   Percentage Exercisable
Agreement   Per Time Period   Cumulative Three   25% = #   25% = # Six   25% = #
  50% = # Nine   25% = #   75% = # Earlier of : Twelve or the date of the
Company’s next Annual Meeting of
Stockholders   25% = #   100% = #

     Notwithstanding the foregoing, if there occurs a Change in Control of the
Company, the Option shall become immediately exercisable in full whether or not
the dates above have passed. For purposes hereof, a Change in Control of the
Company is deemed to occur if (1) there occurs (A) any consolidation or merger
in which the Company is not the continuing or surviving entity or pursuant to
which shares of the Common Stock would be converted into cash, securities or
other property, other than a merger of the Company in which the holders of the
Common Stock immediately prior to the merger have the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger; or (B) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the Company’s
assets; (2) the Company’s stockholders approve any plan or proposal for the
liquidation or dissolution of the Company; (3) any person (as such term is used
in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) shall
become the beneficial owner (within the meaning of Rule 13d-3 under said Act) of
40% or more of the Common Stock other than pursuant to a plan or arrangement
entered into by such person and the Company; or (4) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the entire Board of Directors shall cease for any reason to constitute a
majority of the Board unless the election or nomination for election by the
Company’s stockholders of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period.

5